Case 19-10210-LSS   Doc 1157   Filed 12/20/19   Page 1 of 8
                                  Case 19-10210-LSS                               Doc 1157               Filed 12/20/19                     Page 2 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                           Case No:           19-10210
                                                                                                                                                             Reporting Period:     November 2019




                                                                                     SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS
                                                                                For the Period November 3, 2019 through November 30, 2019




Case No:                                         19-10210            19-10211         19-10212           19-10213          19-10214           19-10215            19-10216
                                             CR Holding          CR Holdings      CR Intermediate   CR Enterprise,     CR Liquidating,    CR                  CR                   Consolidated
                                             Liquidating, Inc.   Liquidating      Liquidating       Inc.              Inc.               Merchandising       Administration
                                                                 Corporation      Corporation                                            liquidating, Inc.   Liquidating, Inc.
Cash Flow Summary
Beginning Cash Balance                                    -                 -                 -                  -          1,702,180                  -                    -           1,702,180

Receipts
      Operations Receipts                                 -                 -                 -                  -                -                    -                   -                  -
      Other Receipts                                      -                 -                 -                  -          1,161,196                  -                   -            1,161,196
      Intercompany Receipts                               -                 -                 -                  -            (82,745)                                  82,745                -
      DIP Proceeds                                        -                 -                 -                  -                -                    -                   -                  -
      Total Cash Receipts                                 -                 -                 -                  -          1,078,451                  -                82,745          1,161,196

Disbursements
      Merchandise Disbursements                           -                 -                 -                  -                -                    -                    -                 -
      Rent, Utilities and Occupancy                       -                 -                 -                  -                -                    -                    -                 -
      Payroll, Payroll Taxes and Benefits                 -                 -                 -                  -                -                    -                    -                 -
      SG&A                                                -                 -                 -                  -                -                    -                (82,745)          (82,745)
      Taxes                                               -                 -                 -                  -                -                    -                    -                 -
      Interest                                            -                 -                 -                  -                -                    -                    -                 -
      Professional Fees                                   -                 -                 -                  -           (468,704)                 -                    -            (468,704)
      Bankruptcy related                                  -                 -                 -                  -                -                    -                    -                 -
      LC Payments                                         -                 -                 -                  -                -                    -                    -                 -
      DIP Indemnity                                       -                 -                 -                  -                -                    -                    -                 -
      DIP Paydown                                         -                 -                 -                  -                -                    -                    -                 -
      Total Cash Disbursements                            -                 -                 -                  -           (468,704)                 -                (82,745)         (551,449)

Debtors Net Cash Flow                                     -                 -                 -                  -            609,747                  -                    -             609,747

From / (To) Non-Debtors                                   -                 -                 -                  -                 -                   -                    -                 -

Net Cash Flow                                             -                 -                 -                  -            609,747                  -                    -             609,747

Ending Cash Balance                                       -                 -                 -                  -          2,311,927                  -                    -           2,311,927




                                                                                                                                                                                             MOR-1
                            Case 19-10210-LSS                      Doc 1157              Filed 12/20/19                Page 3 of 8


In re     CR Holding Liquidating, Inc., et al.                                                                                Case No:                   19-10210
                                                                                                                      Reporting Period:             November 2019

                                      DEBTORS STATEMENT WITH RESPECT TO BANK RECONCILIATIONS, BANK STATEMENTS
                                                            AND CASH DISBURSEMENTS JOURNAL
                                                For the Period November 3, 2019 through November 30, 2019

The Debtors attest that all bank accounts are reconciled on a monthly basis as part of the monthly close process. Below is the account balance as of 11/30/19.
Bank Account Reconciliations & Cash Disbursements Journals
The Debtors affirm that bank reconciliations are prepared for all open and active bank accounts on a monthly basis.
The Debtors affirm that within its financial accounting systems, check registers and/or disbursements journals are
maintained for each disbursement account.
Bank Statements
The Debtors affirm that bank statements for all open and active bank accounts are retained by the Debtors.
Closed Bank Accounts
The Debtors affirm that no bank account(s) were closed during the current reporting period.
Opened Bank Accounts
The Debtors affirm that no bank account(s) were opened during the current reporting period.




                                                                    BANK RECONCILIATIONS
                                                  For the Period November 3, 2019 through November 30, 2019

Bank                                                           Acct No.                  Purpose of Account                                   Balance as of 11/30/19
Bank of Hawaii                                                    399                    Store Depository                                 Closed
Banco Popular                                                     819                    Store Depository                                 Closed
Regions                                                           317                    Store Depository                                 Closed
PNC Bank                                                          229                    Store Depository                                 Closed
Wells Fargo                                                       724                    Store Depository                                 Closed
Bank of America                                                   672                    Depository - Credit Card Receipt Account                                -
Bank of America                                                   607                    Depository - Concentration Account                                 886,752
Bank of America                                                   609                    Operating                                                        1,409,541
Bank of America                                                   420                    Payroll Disbursement                                                    -
Bank of America                                                   339                    Holding                                                               1,000
Bank of America                                                   340                    Holding                                                               1,000
Bank of America                                                   163                    General Disbursement                                                  5,177
Bank of America                                                   079                    Rent Disbursement                                                     8,457
Bank of America                                                   RUS                    Line of Credit                                   Closed
Wells Fargo                                                       215                    Change Order Account                             Closed
Bank of America                                                   563                    Utility Deposit Account                          Closed
Bank of America                                                   978                    Sales Tax Escrow Account                         Closed
Bank of America                                                   294                    Professional Services Escrow Account                                    -
Total Bank Balance                                                                                                                                        2,311,927




                                                                                                                                                                 MOR-1a
                               Case 19-10210-LSS                         Doc 1157               Filed 12/20/19                  Page 4 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                          Case No:         19-10210
                                                                                                                                            Reporting Period:   November 2019

                                                                  PROFESSIONAL FEES AND EXPENSES PAID
                                                        For the Period November 3, 2019 through November 30, 2019

                                                                         Amount Paid This Period                                Cumulative Amount Paid Since Filing
      Professional (1)                       Docket         Fees           Expenses           Total                 Fees               Expenses             Total
      A&G Realty Partners, LLC                        275              -                -                     -             1,299,699                 -               1,299,699
      Bayard, P.A.                                    288           41,727            2,227                43,953             539,431             42,802                582,233
      Berkeley Research Group, LLC                    277              -                -                     -             1,185,597             82,890              1,268,487
      Cooley LLP                                      285          226,447          68,497                294,945           2,012,294            104,424              2,116,718
      Donlin, Recano and Company                      287           34,605              -                  34,605             458,005            143,199                601,204
      Guggenheim Securities, LLC                      310              -                -                     -             1,125,000             25,193              1,150,193
      Malfitano Advisors, LLC                         287              -                -                     -                81,775              3,571                 85,346
      Potter Anderson & Corroon                       546           62,786              961                63,747             252,503              5,164                257,666
      Province, Inc.                                  331              -                -                     -               712,150             17,508                729,659
      Whiteford Taylor                                332              -                -                     -               355,906
                                                                                                                                  -                4,777
                                                                                                                                                      -                 360,683
      Total                                                        365,565          71,685                437,250           8,022,359            429,528              8,451,887



      Professional (1)                       Docket                           Role
      A&G Realty Partners, LLC                        275                     Debtor Real Estate Advisor
      Bayard, P.A.                                    288                     Debtor Co-Counsel
      Berkeley Research Group, LLC                    277                     Debtor Chief Restructuring Officer and Additional Personnel
      Cooley LLP                                      285                     Debtor Bankruptcy Counsel
      Donlin, Recano and Company                      287                     Debtor Administrative Advisor
      Guggenheim Securities, LLC                      310                     Debtor Investment Banker
      Malfitano Advisors, LLC                         287                     Debtor Asset Disposition Consultant
      Potter Anderson & Corroon                       546                     UCC Counsel
      Province, Inc.                                  331                     UCC Financial Advisor
      Whiteford Taylor                                332                     UCC Counsel

      (1) Brincko and King & Spalding are not retained professionals and paid pursuant to the terms of the DIP Agreement.




                                                                                                                                                                          MOR-1b
                                         Case 19-10210-LSS                                            Doc 1157               Filed 12/20/19                               Page 5 of 8


In re CR Holding Liquidating, Inc., et al.                                                                                                                                                                 Case No:              19-10210
                                                                                                                                                                                                   Reporting Period:        November 2019




                                                                                                  STATEMENT OF OPERATIONS
                                                                                  For the Period November 3, 2019 through November 30, 2019
                                                                                                          (Unaudited)
                                                                                                        (In thousands)

Case No:                                                           19-10210            19-10211             19-10212         19-10213               19-10214                 19-10215                19-10216
                                                              CR Holding           CR Holdings         CR Intermediate   CR Enterprise, Inc.    CR Liquidating,        CR Merchandising        CR Administration       Consolidated
                                                              Liquidating, Inc.    Liquidating         Liquidating                             Inc.                   liquidating, Inc.       Liquidating, Inc.
                                                                                   Corporation         Corporation
Cash Flow Summary
(In thousands)
Net sales                                                                    -                    -                  -                  -                   -                             -                     -                      -
Cost of goods sold, including buying, distribution, and occupancy costs      -                    -                  -                  -                       1                         -                     -                        1
       Gross profit                                                          -                    -                  -                  -                       1                         -                     -                        1
Selling, general, and administrative expenses                                -                    -                  -                  -                       4                         -                     697                    701
Impairment of goodwill                                                       -                    -                  -                  -                   -                             -                     -                      -
       Income (loss) from operations                                         -                    -                  -                  -                       (3)                       -                    (697)                  (700)
Other expense, net:
    Interest, net                                                            -                    -                  -                  -                   -                             -                     -                      -
    Gain on restructuring                                                    -                    -                  -                  -                   -                             -                     -                      -
    Other                                                                    -                    -                  -                  -                   224                           -                     -                      224
       Total other expense, net                                              -                    -                  -                  -                   224                           -                     -                      224
       Income (loss) before income taxes                                     -                    -                  -                  -                   221                           -                    (697)                  (476)
Income tax expense (benefit)                                                 -                    -                  -                  -                   -                             -                     -                      -
       Net income (loss) and comprehensive income (loss)                     -                    -                  -                  -                   221                           -                    (697)                  (476)




                                                                                                                                                                                                                                      MOR-2
                       Case 19-10210-LSS                   Doc 1157            Filed 12/20/19      Page 6 of 8



In re      CR Holding Liquidating, Inc., et al.                                                            Case No:               19-10210
                                                                                                   Reporting Period:         November 2019

                                                        Condensed Consolidated Balance Sheets
                                                                     (Unaudited)
                                                                   (In thousands)
                                                                                                      November 30,            February 2,
                                                    Assets                                                2019                   2019
           Current assets:
              Cash and cash equivalents                                                                        1,248                 5,722
              Inventories                                                                                        -                  54,925
              Prepaid expenses                                                                                 2,002                 8,458
              Deferred tax assets                                                                                -                     -
              Other current assets                                                                             1,688                 1,376
                            Total current assets                                                               4,938                70,481
           Property and equipment, at cost                                                                     1,214               301,083
           Less accumulated depreciation                                                                      (1,093)             (244,337)
                 Property and equipment, net                                                                     121                56,746
           Trade name, net of impairment of $8,500 at February 2, 2019                                           -                  77,200
           Goodwill, net of impairment of $90,681 at February 2, 2019                                            -                  69,261
           Long term deferred tax asset                                                                          -                     -
           Other assets                                                                                        1,064                 6,148
                            Total assets                                                                       6,123               279,836
                                        Liabilities and Stockholders’ Equity
           Current liabilities:
              Accounts payable                                                                                   466               53,054
              Accounts Payable Pre-filing                                                                     41,696                  -
              Accrued payroll and employee benefits                                                              -                  7,057
              Current maturities of long-term debt                                                               -                    -
              Other current liabilities                                                                          908               37,403
              Other current liabilities Pre-filing                                                             6,150                  -
                            Total current liabilities                                                         49,220               97,514
           Deferred rent                                                                                         -                 51,487
           Unfavorable lease reserve                                                                             -                      28
           Deferred tax liabilities                                                                              -                    -
           Long-term debt, net of OID and issuance costs                                                      88,052               88,052
           Other liabilities                                                                                   9,730               13,955
                            Total liabilities                                                                147,002              251,036

           Stockholders’ equity:
              Series 1 preferred stock, $0.001 par value; no shares authorized
                 at February 2, 2019 and June 1, 2019                                                             -                    -
              Common stock, $0.001 par value; 3,500,000 shares authorized,
                 214,427 issued and outstanding at February 2, 2019 and June 1, 2019                             -                     -
              Additional paid-in capital                                                                     315,205               315,205
              Accumulated deficit                                                                           (456,084)             (286,405)
                          Total stockholders’ equity                                                        (140,879)               28,800
                          Total liabilities and stockholders’ equity                                           6,123               279,836

(1) The information contained in MOR-3 is provided to fulfill the requirements of the Office of the United States Trustee.
All information contained in MOR-3 is unaudited and subject to future adjustment. Given that the Debtors’
financial statements and balance sheets are typically on a consolidated basis, all information contained in MOR-3 has
been presented on a consolidated basis.




                                                                                                                                      MOR-3
                    Case 19-10210-LSS             Doc 1157       Filed 12/20/19        Page 7 of 8



In re    CR Holding Liquidating, Inc., et al.                                          Case No:               19-10210
                                                                               Reporting Period:         November 2019

                                         Status of Postpetition Taxes
                         For the Period November 3, 2019 through November 30, 2019
The Debtors continue to pay post-petition taxes as they become due and are current on those payments.
If payments become past due the Debtors will include a schedule in the MOR listing past due post-petition taxes.

                                                                                                           Ending
                                                                                                         Tax Liability
         Federal
           Withholding                                                                                                 -
           FICA - EE                                                                                                   -
           FICA - ER                                                                                                   -
           FUTA                                                                                                        -
         Total Federal                                                                                                 -

         State and Local
         Withholding                                                                                                   -
         City/County                                                                                                   -
         SUTA/SDI EE                                                                                                   -
         SUTA/SDI ER                                                                                                   -
         Other employee related                                                                                        -
         Sales                                                                                                         -
         Use                                                                                                           -
         Personal Property                                                                                          51,098
         Business Licenses                                                                                          95,668
         Total State and Local                                                                                     146,766

         Total Taxes Outstanding                                                                                   146,766




                                 SUMMARY OF UNPAID POST-PETITION DEBTS
                         For the Period November 3, 2019 through November 30, 2019

                                                                                                        Post - Petition
         Current                                                                                                      -
         0 - 30                                                                                                       -
         31 - 60                                                                                                      -
         60 - 90                                                                                                      -
         over 90                                                                                                466,012
         Total                                                                                                  466,012




                                                                                                                     MOR-4
                            Case 19-10210-LSS                       Doc 1157          Filed 12/20/19             Page 8 of 8


In re CR Holding Liquidating, Inc., et al.                                                                          Case No:         19-10210
                                                                                                            Reporting Period:   November 2019


                                                         ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
                                                     For the Period November 3, 2019 through November 30, 2019


      Debtor                                              0-30 (Current)      31-60             61-90            Over 90         AR Aging
      Charlotte Russe Holding, Inc.                                  -                -                 -               -                 -
      Charlotte Russe Holdings Corporation                           -                -                 -               -                 -
      Charlotte Russe Intermediate Corporation                       -                -                 -               -                 -
      Charlotte Russe Enterprise, Inc.                               -                -                 -               -                 -
      Charlotte Russe, Inc.                                          -                -                 -         1,687,954         1,687,954
      Charlotte Russe Merchandising, Inc.                            -                -                 -               -                 -
      Charlotte Russe Administration, Inc.                           -                -                 -               -                 -
                                                                     -                -                 -         1,687,954         1,687,954




                                                                      DEBTOR QUESTIONNAIRE
                                                     For the Period November 3, 2019 through November 30, 2019



                                                                               YES               NO         Explanation
1)    Have any Assets been sold or transferred outside normal course
      of business this reporting period?                                                         NO

2)    Have any funds been disbursed from any account other than a
      debtor in possession account this reporting period?                                        NO

3)    Have all post petition tax returns been filed timely?                    YES

4)    Are worker compensation, general liability, and other necessary
      insurance coverages in effect?                                           YES

5)    Has any bank account been open during the period?                                          NO
      If yes provide documentation identifying the opened accounts.




                                                                                                                                                MOR-5
